UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4880


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EULALIA HEADEN, a/k/a Eulalia Jean Headen,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     David A. Faber,
District Judge. (1:07-cr-00169-1)


Submitted:    March 16, 2009                 Decided:   March 27, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Kilgore, BURTON, KILGORE & LAZENBY, PLLC, Princeton, West
Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eulalia     Jean     Headen            appeals   the      district     court’s

judgment imposing a sentence of fifteen months in prison after

Headen pled guilty to an information charging her with using a

communication        facility,        a        telephone,        to    facilitate        the

commission     of    felony    possession             with   intent      to    distribute

hydrocodone    in     violation    of      21       U.S.C.   § 843(b)      (2006).        On

appeal,    counsel     for    Headen       has       filed   a     brief      pursuant   to

Anders v. California, 386 U.S. 738 (1967), noting no meritorious

issues for appeal, but raising the issue of whether the district

court erred by imposing an unreasonable sentence.                              Headen was

informed of her right to file a pro se supplemental brief but

elected not to do so.         Finding no error, we affirm.

            We review Headen’s sentence for abuse of discretion.

Gall v. United States, 128 S. Ct. 586, 597 (2007).                              The first

step in this review requires us to ensure that the district

court     committed     no    significant            procedural       error,     such     as

improperly calculating the guidelines range.                          United States v.

Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct.

2525 (2008).        We then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.        Gall, 128 S. Ct. at 597.                        When reviewing a

sentence on appeal, we presume that a sentence within a properly

calculated    guideline       range       is    reasonable.           United    States    v.

                                               2
Allen, 491 F.3d 178, 193 (4th Cir. 2007).                         We also give due

deference to the district court’s decision that the 18 U.S.C.

§ 3553(a) (West 2000 & Supp. 2008) factors justify imposing a

variant sentence and to its determination regarding the extent

of any variance.           United States v. Pauley, 511 F.3d 468, 474

(4th Cir. 2007).

            We    have    reviewed     the     record     and   conclude       that    the

district court did not err or abuse its discretion in sentencing

Headen, and that her sentence is procedurally and substantively

reasonable.        The district court correctly calculated Headen’s

guideline       range    and    sentenced      her    below      that    range     after

considering       that     Headen      timely        received     the        presentence

investigation       report      in   accordance       with      Fed.    R.    Crim.     P.

32(e)(2)(g)       and     after      considering        the     § 3553(a)        factors

justifying the imposition of a variant sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We     therefore      affirm     the   district      court’s       judgment.

This court requires that counsel inform her client, in writing,

of her right to petition the Supreme Court of the United States

for further review.            If the client requests that a petition be

filed,    but    counsel       believes    that    such    a    petition       would    be

frivolous, then counsel may move in this court for leave to



                                           3
withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4